Exhibit 10.1

[g201602242239324361761.jpg]

 

February 25, 2016

 

Bradley Lukow

Via email

 

Dear Brad,

 

I am pleased to make you the following offer for the position of Chief Financial
Officer.

 

·

Annualized 2016 base salary of $470,000.

 

·

Annual short-term incentive bonus potential is targeted at 70% of your actual
eligible earnings in accordance with our executive bonus plan established
annually by the Compensation Committee of the Board of Directors.

 

·

Annual equity awards valued at 1.5x base salary pursuant to the executive
long-term incentive plan established annually by the Compensation Committee of
the Board of Directors.

 

·

A one-time grant of equity awards upon hire valued at 1x your 2016 base salary
comprised 100% time-based restricted stock units.

 

·

Your 2016 short-term incentive bonus will be guaranteed at target (70% of your
actual eligible earnings)

 

·

Participation in the Company’s Executive Severance & Change-in-Control Plan.

 

·

Vacation in the amount of three weeks per year which is accrued per pay period.

 

·

Eligibility to enroll in health and welfare benefits programs on the first day
of hire.

 

·

Eligibility to participate in our 401(K) plan after the completion of your first
90 days of continuous service.

 

As we have discussed, your start date will be March 4, 2016.  On behalf of the
Board of Directors and the entire Sprouts Farmers Market team, congratulations
and welcome to the team!

 

Sincerely,

 

 

/s/ Amin Maredia

Amin Maredia

Chief Executive Officer

 

 

Agreed and Accepted:

 

 

/s/ Brad Lukow

Brad Lukow

 

 

Date:

2/25/16

 

[g201602242239329831761.jpg]

5455 E. High St., Suite 111   •   Phoenix, AZ 85054   •   P: 480-814-8016   •  
F: 480-814-8017

 